Case 20-12128-BFK            Doc 23   Filed 11/10/20 Entered 11/10/20 16:46:55           Desc Main
                                      Document     Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

In re:

MELISSA G. KRUMBEIN,                                         Case No. 20-12128-BFK

                Debtor.                                      Chapter 7

                                                     Hearing: December 8, 2020 at 9:30 a.m.
                                                              Courtroom 3, Third Floor


                       NOTICE OF MOTION AND NOTICE OF HEARING

        The United States Trustee has filed a motion to extend the time to object to the Debtor’s
discharge or to file a motion to dismiss with the Court. The United States Trustee has requested
that the deadline be extended by 90 days to March 18, 2021.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not wish the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before November 25, 2020 you or your
attorney must:

■                File with the court, at the address shown below, a written response with
                 supporting memorandum as required by Local Bankruptcy Rule 9013-1(H).
                 Unless a written response and supporting memorandum are filed and served
                 by the date specified, the Court may deem any opposition waived, treat the
                 motion as conceded, and issue an order granting the requested relief without
                 further notice or hearing. If you mail your response to the court for filing, you
                 must mail it early enough so the court will receive it on or before the date stated
                 above. You must also mail a copy to the persons listed below.

■                Attend the hearing scheduled to be held on December 8, 2020 at 9:30 o’clock
                 a.m. in Courtroom No. 3 on the Third Floor, at the United States Bankruptcy
                 Court, 200 South Washington Street, Alexandria, Virginia 22314. If no timely
                 response has been filed opposing the relief requested, the court may grant the
                 relief without holding a hearing.



Office of United States Trustee
Kristen S. Eustis
1725 Duke Street, Suite 650
Alexandria, VA 22314
(703) 557-7227
kristen.s.eustis@usdoj.gov                                                                 Page 1 of 3
Case 20-12128-BFK        Doc 23    Filed 11/10/20 Entered 11/10/20 16:46:55             Desc Main
                                   Document     Page 2 of 3




■              A copy of any written response must be mailed to the following persons:

                                      United States Trustee for Region 4
                                      1725 Duke Street, Suite 650
                                      Alexandria, VA 22314

       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that relief.

Dated: November 10, 2020                             John P. Fitzgerald, III
                                                     Acting United States Trustee, Region Four

                                                     By: /s/ Kristen S. Eustis
                                                     Kristen S. Eustis, Trial Attorney
                                                     Federal Bar No. 89729
                                                     Office of the United States Trustee
                                                     1725 Duke St., Suite 650
                                                     Alexandria, VA 22314
                                                     (703) 557-7227- Direct Dial
                                                     (202) 934-4173 – Office Cell
                                                     Kristen.S.Eustis@usdoj.gov




                                                                                           Page 2 of 3
Case 20-12128-BFK       Doc 23    Filed 11/10/20 Entered 11/10/20 16:46:55            Desc Main
                                  Document     Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on November 10, 2020, I electronically filed the foregoing with the
Clerk of the Court and, under Fed. R. Bankr. 9036 and CM/ECF Policy 9, served it on the parties
listed below who are registered Users of the of the CM/ECF system, by the Notice of Electronic
filing generated by the Court’s ECF system; and upon all the parties listed below, by first class
mail, postage prepaid.


Melissa G Krumbein                               Robert R. Weed
450 N Washington St Apt 312                      Law Offices Of Robert Weed
Falls Church, VA 22046-3454                      13800 Coppermine Rd
                                                 Herndon, VA 20171
                                                 Email: robertweedlaw@yahoo.com

H. Jason Gold
Nelson Mullins Riley and Scarborough LLP
101 Constitution Avenue, N.W. Suite 900
Washington, DC 20001




                                                           /s/ Paula F. Blades
                                                           Paula F. Blades
                                                           Paralegal Specialist




                                                                                       Page 3 of 3
